By the Cov/rt

Berry, J.
In this case it appears from the pleadings that the respondent is a corporation duly created and organized, and capable of purchasing, holding, selling and enjoying real and personal estate; that Franklin Steele and other parties as lessors, and the appellant as lessee, entered into a written contract of lease; that said lessors conveyed the leased premises to the respondent shortly after the execution of the lease; that under a provision contained in the same, the lease was extended by the action of the respondent and appellant for the period of five years, and that the appellant went into and remained in possession of the demised premises under the lease and extension, and for many years paid the rent reserved to the respondent. It is not disputed that this state of facts created the relation of landlord and tenant between the respondent and appellant.
The appellant having failed to pay certain rents and to permit the respondent to re-enter and take possession, the respondent brings this action praying that the lease may be declared to be forfeited, all the interest of the appellant thereunder determined, and that the appellant surrender to the respondent the possession of the demised premises and the privileges therewith connected. “It is a general rule founded on reasons of public policy, that a tenant shall never be permitted to controvert his landlord’s title.” Taylor’s Landlord and *253Tenant, 493; Allen vs. Chatfield, 8 Minn. 440. To this general rule there are some well recognized exceptions; and it is urged that the case at bar calls for an exception to this general rule on the ground that the possession sought to be recovered in this action is a possession against law. The action was tried by the court below and the following is the finding of facts. ‘ ‘ I find for facts that the leased premises mentioned in the complaint are situated at the Falls of St. Anthony on the brow of the Falls, with a platform extending from the same to the east bank of Hennepin Island and in the bed of that portion of the Mississippi Fiver which flows between said Hennepin Island and the main left bank of said river. That the said river is divided by said Island, a portion thereof flowing each side of the same. That the said premises are about sixty-five feet from the eastern shore of said Island, and two hundred and fifty feet from the left bank of said river, which left bank and the easterly half of said Island opposite and adjacent to said premises are the property of the plaintiff as admitted in the pleadings. That the bed of the river where the said premises are situated, is not navigable in fact, owing to the shallow depth of the water in its ordinary stage, and to the natural obstructions of the rocks and falls. The farther material facts being admitted in the pleadings are not repeated here. ” The statement made at the opening of this opinion, comprises, we think, all the “material facts” referred to in the latter clause of the above finding. The appellant insists that to enforce the covenants and conditions of the lease, and restore to the respondent possession of the demised premises, would be a violation of the public right of free and unobstructed navigation of the Mississippi Fiver. Granting that his position is sound, without lending any countenance whatever to it, except for the sake of argument, we think the conclusion which he seeks to deduce is a non seguiim\ For *254assuming that it would be unlawful for an individual or a corporation to place dams or other obstructions in or take possession of a portion of the bed of the Mississippi River, even in a part thereof unnavigable in fact as at the Falls of St. Anthony, we can perceive no reason why the tenant in this case should therefore be permitted to call in question his landlord’s title, or to resist his right to the enforcement of the conditions of the lease, and to the restoration of possession. If such dam or other obstruction be a nuisance, it is not in this case claimed po be anything but a public nuisance, nor a public nuisance from which the appellant suffers any injury otherwise than as one of the general public; and under such circumstances, so long as the public acquiesces in this appropriation of the bed of the Mississippi, the appellant cannot be heard to set up such appropriation as a defence against the enforcement of his covenants. He is not in a position to abate the alleged nuisance directly or indirectly. Angel on Watercourses, Sec. 563; Mayer & Colchester vs. Brooke, 7 Ad. & Ellis, (N. S.) 376-7; Fort Plain Bridge Co. vs. Smith, 30 N. Y., 63; Griffith vs. McCallum, 46 Barb. (S. C.) 561.
If the general welfare is better promoted, (as it would seem to be,) by the improvement and use of the Falls of St. Anthony as a hydraulic power, (even though the result be to create an obstruction of a part of the river) than by leaving them in their natural condition for the purpose of floating logs or other navigation of that character (if that be navigation) and the public authorities taking that view of the matter, make no objection and take no steps to remove the alleged intruders, it is not for a private individual under a pretence of vindicating the abstract rights of the public, to set up the intrusion in a private and civil action for the purpose of repudiating his own solemn contract obligations.
We conclude, therefore, on this branch of the case, that *255whether the possession sought to be recovered in this action would be lawful or unlawful, the appellant cannot be permitted to deny his landlord’s title or his right of possession. As to the objection that the respondent has no legal existence, it is enough to say that this existence as alleged in the complaint is admitted by the appellant’s failure to deny the same in his answer. Its power to hold, manage, enjoy and sell personal and real property, (which is also admitted in the pleadings) would seem to be ample, and that it had title to the demised premises and was therefore authorized to lease the same, its tenant is, as we have seen, estopped to deny.
"We believe that the foregoing considerations substantially dispose of all the points urged at bar by the counsel for the appellant, and it follows that the judgment granting the relief prayed for, must be affirmed.